          Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 1 of 10



I'NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE CITY OF NEW YORK,

                                      Plaintiff,
                                                                 Case   No.   19 cv
                          -against-
                                                                 COMPLAINT
TRAVELERS INDEMNITY COMPANY,

                                      Defendant.




               Plaintiff, The City of New York ("City"), by its attorney, Zachary W. Carter,

Corporation Counsel of the City of New York, alleges upon personal knowledge as to itself and

upon information and belief as to all other matters:

                                        INTRODUCTION

               1.      This is an action for a declaratory judgment that defendant Travelers

indemnity Company ("Travelers Indemnity") has a duty to defend the City in the personal injury

action captioned Barbara Garay        v. The City of New York, New York City Department of
Transportation, Empire City Subway Company (Limited), Consolidated Edison Contpany of New

York, Inc., and C.A.C. Industries, Supreme Court, Bronx County, Index No.23379120178 (the

"Garay Action"), and must reimburse the City for the costs it has incurred defending itself since

the City tendered its defense to Travelers Indemnity in June 2017.

                                              PARTIBS

               2.      The City is a municipal corporation organized pursuant to the laws of the

State of New York.

               3.      Defendant Travelers Indemnity Insurance Company            is an insurance
company domiciled in Connecticut with its principal place of business at One Tower Square,
             Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 2 of 10



Hartford, Connecticut 06183. Travelers Indemnity Insurance Company is licensed to transact

and engages in the business of insurance in the State of New York

                                 JURISDICTION AND VENUE

                 4.     The Court has jurisdiction over the subject matter of this action pursuant

to declaration   because this is a   civil action seeking a declaration of rights between citizens of

different States and the arnount in controversy exceeds $75,000,00, exclusive of interest and

costs.

                 5.     The Court has personal jurisdiction over Travelers Indemnity pursuant to

N.Y. C.P.L.R. $ 302(aXl) because the City's claims arise out of Travelers Indemnity's

transaction of business within the State of New York.

                 6.     Venue is proper in this judicial district pursuant to 28 U.S.C. $ l39l(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred in this

district.

                                                FACTS

            A.   The City's Contract with C.A.C. Industries, Inc.

                 7.     On or about June 23, 2074, C.A.C. Industries, Inc. ("C.A.C."),             a


construction company, entered into a contract with the City, acting through the New York City

Department of Design and Construction ("DDC")               with the contract bearing City contract
                                                   -
number CT185020141428669,            DDC Project ID #       HWSRT2009, and       City   procurement-

identification number 8502014HW0060C               to furnish all labor and materials necessary and
                                               -
required for "Safe Routes to Transit, Phase IV, in the Vicinity of the Following Locations: White

Plains Road at Allerton Avenue[,] White Plains Road at East 2l9th Street[,] Including Curb and

Sidewalk Extension, Sewer, Water Main, Street Lighting and Traffic Signal Work Together With




                                                   2
            Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 3 of 10



All Work Incidental Thereto[,] Borough of The Bronx" (the June 23, 2014 contract, together
with all subsequent amendments and change orders, referred to collectively          as the "Contract").1


                 8.      C.A.C.'s operations under the Contract included opening the roadway at

Allerton Avenue in the Bronx, between Olinville Road and White Plans Road, to perform major

reconstruction for the purpose of providing pedestrians and commuters with safe walking routes

in the vicinity of public transit locations. More specifically, the Contract required C.A.C. to

furnish necessary labor and materials and perform construction to construct bus boarding islands

or curb extensions at existing bus stop locations beneath the elevated#2 and #5 subway train

lines that run from north to south along White Plains Road between East 219th Street and the

subway station at Allerton Avenue.

                 9.      The Contract required C.A.C. to obtain a commercial general liability

policy in the amounts of no less than $3,000,000 per occurrence and $6,000,000 in the aggregate,

covering liability arising out of any operations thereunder. The Contract further required C.A.C.

to have the City added as an additional insured under the policy to protect the City                  against

liability arising out of any operations under the Contract.

                 10.     In addition, the Contract requires C.A.C. to "defend, indemnify, and hold

the   City. . . harmless against any and all claims. . . and costs   and expenses of   whateverkind. . .

allegedly arising out     of or in any way related to the operations of [C.A.C.] and/or its
Subcontractors     in the performance of th[e]           Contract    or liorn     [C.A.C.'sl and/or its

Subcontractors' failure to comply with any of the provisions of th[e] Contract or of the Law."




' A tr,re and correct copy of the Contract is available on DDC's website at
                      les/docunrents/C                                  (last visited May 6, 2019).




                                                     J
              Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 4 of 10



         B.       C.A.C. Purchases from Travelers Indemnity an Insurance Policy, Which
                  Names the Cify as an Additional Insured

                  11.   Pursuant   to its obligation under the Contract, C.A.C.   purchased fi'om

Travelers Indemnity a series     of commercial   general liability insurance policies, including   a


policy in effect from June 29, 2075 through June 29, 2016 and bearing policy number

VTC2KCO 828K624 llND 1 5 (the "Policy").

                  12.   C.A.C. is a named insured under the Policy.

                  13.   The City is an additional insured under the Policy.

         C.       C.A.C.'s Permit with the City to Perform Work on Allerton Avenue, between
                  Olinville Avenue and White Plains Road

                  14.   On or about July 27,2015, C.A.C. applied for and obtained a         street

opening permit from the New York City Department of Transporlation (DOT), allowing C.A.C.

to   'oopen   the roadway andlor sidewalk" on Allerlon Avenue, between Olinville Avenue and

White Plains Road in the Bronx, for a maximum of 500 feet, in connection with performing

rnajor roadway reconstruction for DDC Project ID # HWSRT2009 for the purpose of "SAFE

ROUTE,S TO TRANSIT." The permit was issued on July 27,2015 and was valid from August

7,2015 through November 4,2075 (the "Permit").

                  15.   DOT's Bureau of Highway Operations rules and regulations, in effect        at


the time C.A.C. applied for and obtained the Permit, required that permit applicants obtain        a


commercial general liability insurance policy         in thc minimum   amount   of $1 million per
occurrence under which the City is named as an additional insured. 34 R.C.N.Y. $ 2-02(aX3)(i)

(2009). The Highway Rules further provided that the policy shall "provide coverage to protect

the City and the applicant from claims for . . . bodily injury . . . which may arise from any

operations performed by or on behalf of the applicant for which [DOT] has issued it a permit,"

"provide coverage at least as broad as that provided by the most recent edition of ISO Form CG

                                                  4
            Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 5 of 10



0001," "provide coverage for completed operations," "provide that the City and its officials and

employees are Additional Insureds with coverage at least as broad as set forth in ISO Form CG

20 26 (11/85 ed.)," and "provide that the limit of coverage applicable to the Named Insured is

equally applicable to the City as Additional Insured." 34 R.C.N.Y. $ 2-02(aX3XiXB), (C), (D),

(F), (G) (200e).

                 16. An authorized       representative   of C.A.C.   signed an application for the

Permit, which contained the following language, just above the signature       line: "The applicant

agrees to comply     with all laws and rules of the deparlment and other applicable laws and rules.

No permit shall be issued unless all applicable insurance and permit bonds are on fiIe."

                 17.     The Permit, signed by an authorized representative of the City, contained

the following language: "PERMITTEES SHALL COMPLY WITH ALL APPLICABLE LAWS,

RULES AND SPECIFICATIONS OF THE NEW YORK CITY DEPARTMENT OF

TRANSPORTATION AND WITH THE TERMS AND CONDITIONS OF THE PERMIT."

                 18.     Accordingly, the Permit and the application for the Permit together

constitute a separate contract, pursuant to which C.A.C. was obligated to procure insurance

coverage covering the City, including coverage          for the permitted activity and     completed

operations.

         D.      The Facts of the Gnray Action

                   19. On February 16, 2016, at approximately           8:30 p.m., Barbara    Garay

("Garay") was allegedly injured when she tripped and fell while walking in the roadway located

at   Olinville and Allerton Avenues in the Bronx.

                 20.     On or about May 4,2017, the City was served with the summons and

complaint in the Garay Action.



                                                    5
          Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 6 of 10



                21.       The complaint    in the Garay Action names the City and C.A.C.             as


defendants and alleges that:

                (a)   At all  relevant times, including on February 16, 2016, the City,
                      C.A.C., and their respective servants, agents, and/or employees owned,
                      leased, operated, managed, maintained, controlled, constructed,
                      supervised, repaired, and inspected the roadway located at Olinville
                      and Allerton Avenues in the Bronx (Garay Compl. fln29-52,17-88);

                (b) Garay was lawfully present upon the roadway and crosswalk when, on
                    February 16,2016, at approximately 8:30 p.m., she was caused to trip
                    and fall due to broken, raised, uneven, depressed, deteriorated,
                      defective, dangerous andhazardous, raised metal plates in the roadway
                      at Olinville and Allerton Avenues in the Bronx (id fln 89, 9l); and

                (c) Garay sustained serious and severe personal injuries due to the
                    negligence, carelessness, and recklessness of the City, C.A.C., and
                    their respective servants, agents, and/or employees in: (i) the
                    ownership, operation, maintenance, construction, installation,
                      placement, replacement, supervision, inspection, control and repair of
                      the roadway and the metal plates at the location; (ii) causing and
                      creating a dangerous condition and/or failing to cure it; (iii) failing to
                      warn of the condition or take reasonable steps, precautions, and
                      safeguards to keep the roadway and plates and appurlenances in safe
                      and suitable condition for pedestrians; (iv) failing to keep and maintain
                      a safe and suitable means of ingress and egress for pedestrians; (v)
                      failing to provide adequate supervision andlor security; and (vi) failing
                      to provide or employ sufficiently capable and trained personnel to
                      adequately supervise, manage, and maintain the roadway (id 'l]fl 90-
                      e3).

                22.      The allegations set forth in the Garay Action are within the coverage of

the Policy because Garay alleges bodily injury caused by C.A.C.'s acts or omissions in the

coulse of its operations under the Contract to provide safe walking routes in the vicinity of public

transit locations, including the crosswalk at Olinville and Allerton Avenue.

                23.      The allegations set forth   in   the Garay Action are also within the coverage

of the Policy   because Garay alleges injuries arising out        of a defective roadway on Allelton

Avenue, between Olinville Avenue and White Plains Road in the Bronx, which is the.location

where C.A.C. was performing rnajor roadway reconstruction between August 7, 2015 and

                                                     6
          Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 7 of 10



November    4,   2015, pursuant   to the Permit, under which C.A.C. was required to         obtain

completed-operations liability coverage for the City as an additional insured under the Policy.

                 24.    By letter dated June 19,2017, the New York City Law Department ("Law

Department"), on behalf of the City, tendered by facsimile the defense of the Garay Action by

notifying Travelers Indemnity of the City's receipt of the Garay Complaint and forwarding         a


copy of the Garay Complaint, along with a broker-certified certificate of insurance, dated June

25,2015, which listed C.A.C. as the named insured and the City as an additional insured on the

Policy that Travelers Indemnity issued with respect to: "FMSID: HWSRT2009, DDC PIN:

8502014HW0060C, Safe Routes to Transit , Phase IV in the vicinity of the following locations:

White Plains Road at Allerlon Avenue, Etc.   -   Borough of the Bronx."

                 25.    On June 20,207J, a Travelers claim professional emailed the assigned

Law Department insurance claims specialist the following message:

                   Date of Loss: 0211612016
                   Plaintiff: Barabara [sic] Garay
                   Travelers Insured: C.A.C Industries, Inc.
                   Travelers Claim: A4N724l

                   Good Afternoon Ms. Jones:

                   It was a pleasure speaking with you today. As discussed, we are in
                   receipt of your tender for additional insured coverage for the City of
                   New York under C.A.C. Industries, Inc.'s general liability policy with
                   Travelers.

                   We are researching this matter

                   Please forward to me

                   1.    Any and all permits on which you base the tender
                   2.    The contract on which you base the tender
                   3.    50H hearing transcript
                   4.    Any related photos




                                                  1
          Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 8 of 10



               26.    The Law Department claims specialist emailed back on June 20, 2017, and

stated that she and the Travelers claim professional had only discussed the permit and the

contract, that the Law Deparlment does not send out 50-h hearing transcripts in connection with

insurance tender requests, and that she had no photos. She further attached a copy of the DOT

Permit, and advised that C.A.C. would have a copy of the Contract.

               27.    Travelers Indemnity did not respond to this June 20, 2017 email and has

had no fui'ther communication with the Law Department regarding the City's tender of the

defense of the Garay Action.

               28.    To date, Travelers Indemnity has not acknowledged its duty to defend the

City in the Garay Action.

               29. Upon information and belief, Travelers             Indernnity has meanwhile

provided a defense in the Garay Action to the City's codefendant, the named insured C.A.C.,

since at least May 26,2017, which is when Howard T. Code, an attorney with the Law Office of

Thomas   K. Moore, LLP           whose letter correspondence states that     "[a]ll attorneys are
                            -
employees of The Travelers Indemnity Company and its property casualty affiliates"         filed   a
                                                                                       -
Verified Answer and discovery demands on behalf of C.A.C. in the Garay Action [Dkt. Nos.       1   1,


311.


       D.      Travelers Indemnify's Liability

               30.    'l'ravelers lndemnity's refusal to acknowledge its duty to defend the City

in the Garay Action is contrary to the Policy and has no basis in the law.

               31.    As a result of Travelers Indemnity's wrongful failure to provide the City

witl-r a def.ense in the Garay Action, the City has been forced to defend itself through the Law

Department.




                                                 B
            Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 9 of 10



                                   TION      AGAINST TRAVEL
                                         - to Defend Garay Action)
                        (Declaration of Dutv
                                                             -
                32.     The City repeats and realleges paragraphs I through 31, as if fully set forth

herein.

                33.     Despite the City's demand for a defense in the Garay Action, Travelers

Indemnity has failed and refused to do so, in breach of its obligations under the Policy.

                34.     Travelers Indemnity's failure   to defend the City in the Garay Action

violates the 2017-18 Policy and the law.

                35.     There is therefore an actual controversy of   a   justiciable nature between the

City and Travelers Indemnity as to whether Travelers Indemnity is obligated to defend the City

in the Garay Action under the terms of the Policy. A judicial declaration that                      Travelers

Indemnity is obligated to defend the City is necessary and appropriate at this time because, as a

result of Travelers Indemnity's wrongful failure to accept the City's tender of defense, the City

has been forced to incur costs and expenses in providing its own defense.

          SECOND CAUSB OF ACTION         GAINST TRAVELERS INDEMNITY
                                     - ACosts Garay Action)
                    (Recovery of Defense
                                                         -
                 36.    The City repeats and realleges paragraphs 1 through       3 1 , as   if fully   set forth


herein.

                 37.    Beginning no later than the City's June 19,2017 demand in the Garay

Action, Travelers Indemnity has been obligated to defend the City.

                 38.    Despite the City's demand that Travelers Indemnity provide the City with

a defense   in the Garay Action, Travelers Indemnity has failed and refused to do so.

                 39.    When an insurance carrier has wrongfully refused to acknowledge its

defense obligation, the Law Department charges the carrier $300 an hour for attorney time and

$90 an hour for paralegal time.

                                                  9
          Case 1:19-cv-04083-UA Document 1 Filed 05/07/19 Page 10 of 10



               40.     Travelers Indemnity is accordingly liable for the City's defense costs in

the Garay Action beginning no later than June 19,2017 through the time,          if any, that Travelers

Indemnity agrees to provide such defense, at the rate of $300 an hour for attorney time and $90

an hour for paralegal time, plus out-of-pocket costs and interest.

               WHERBFORE, the City demands judgment:

                   (a) On the First Cause       of Action declaring that Travelers Indemnity         is

                       obligated under the Policy to defend the City in the Garay Action;

                   (b) On   the Second Cause of Action, against Travelers Indemnity for
                       attorneys' fees and expenses relating to the City's defense of the Garay

                       Action, at the rate of $300 per hour for attorney time and $90 per hour for

                       paralegal time plus out-of-pocket expenses and interest, from no later than

                       June 19,2017 through the time that Travelers Indemnity provides such

                       defense of the Garay Action, in an amount to be proven at trial; and

                   (c) For such other relief   as   this Court may deem just and proper.

Dated:         New York, New York
               May 7,2019

                                                          ZACHARY W. CARTER
                                                          Corporation Counsel of the
                                                              City of New York
                                                          Attorneys for Plaintiff The City of New York
                                                          100 Church Street, Rm. 20-102
                                                          New York, New York 10007
                                                          (212) 3s6-203s




                                                          By:
                                                                Anjan Mishra
                                                                Assistant Corporation Counsel

Of Counsel: Eric Proshanky, Deputy Chief, Affirmative Litigation Division


                                                     l0
